UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 3,2012 Stellar Pharmaceuticals Inc. (Exact name of registrant as specified in its charter) Ontario, Canada 0-31198 Not Applicable (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 544 Egerton Street, London, Ontario, Canada, N5W 3Z8 (Address of Principal Executive Office) (Zip Code) (519) 434-1540 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure See Exhibit 99.1 Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Stellar Pharmaceuticals Launches New Migraine Treatment, CAMBIA®, in $150 Million Canadian Prescription Migraine Market 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. STELLAR PHARMACEUTICALS INC. By: /s/ Scott Langille Scott Langille Chief Financial Officer Date:October 4, 2012 3
